Citation Nr: 1629085	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-21 702	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertensive heart disease, also considered as ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel





<CONTINUED ON NEXT PAGE>

INTRODUCTION

The Veteran served on active duty from September 1964 to January 1977.  He is in receipt of multiple awards and medals, including the Bronze Star and Purple Heart, and has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Winston-Salem, North Carolina has since taken jurisdiction of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case involves a claim for which the Veteran has been afforded multiple examinations and medical opinions, but to date, lacks sufficient evidence for the Board to rely upon in adjudicating this claim.  

VA's duty to assist requires it to provide a medical examination if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; 
(B) establishes that the Veteran suffered an event, injury or illness during service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or illness.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Ischemic heart disease, to include coronary artery disease, is included amongst the diseases listed under 38 C.F.R. § 3.309(e).  

Once VA undertakes to provide an examination in a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination sand provides detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran is presently service-connected for diabetes mellitus, type II, associated with herbicide exposure.  

In September 2010, the Veteran was afforded a VA examination which gave a diagnosis of left ventricular hypertrophy and hypertensive heart disease.  It also reported a positive history for hypertension, valvular heart disease (including prosthetic valve), and congestive heart failure.  

Shortly thereafter, in November 2010, the Veteran underwent a cardiology diagnostic study which gave a diagnosis of hypercontractile left ventricular hypertrophy with ejection fraction greater than 70 percent, and very mild coronary artery disease.  No etiology opinion was given.  

In July 2011, the Veteran underwent an ischemic heart disease examination which again noted his prior diagnosis of mild coronary artery disease but ruled out congestive heart failure as a diagnosis.  That examination did not provide an etiology opinion, but did note that the Veteran has a confusing history with regard to his medical history.  

In August 2011, the RO obtained an addendum opinion which stated that the Veteran likely has a diagnosis of hypertensive heart disease and that it is less than likely that coronary artery disease or ischemic heart disease is present.  However, that opinion also noted a history of congestive heart failure as early as 1991, in contradiction with the July 2011 examination report.  No etiology opinion was given with regard to the diagnosed hypertensive heart disease.  

Despite the findings of the August 2011 addendum opinion, the Veteran's subsequent VA medical records, some as recent as 2015, continue to list a diagnosis of coronary artery disease as a complicating factor for his various other medical disabilities.  (See VBMS Capri, 10/28/2015).

After a careful review of the evidence of record, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim which takes into account all medical evidence of record, as well as the Veteran's complete medical history, and provides a confirmed diagnosis and etiology opinion for any diagnosed heart disabilities.

The Board also notes that VA's duty to assist requires VA to make reasonable efforts to secure relevant records.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c) (1)-(2).  

A record dated July 6, 2011, indicates that the Veteran was hospitalized for a heart condition at that time and required a VA examination to be rescheduled.  Although the Veteran was able to appear for his rescheduled examination later that month, the report from that examination does not include any discussion of the prior hospitalization, and it does not appear from a careful review of the record that any such records were ever obtained.  Accordingly, on remand, the AOJ should make reasonable efforts to obtain any outstanding treatment records associated with the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and his representative and request that they identify and authorize VA to obtain any outstanding medical treatment records pertaining to his claim for service connection for a heart disability which are not in the custody of a Federal agency.  Thereafter, make reasonable efforts to obtain any privately held records identified by the Veteran, as well as any outstanding VA treatment records.  

2. Once all outstanding treatment records have been obtained, schedule the Veteran for a cardiology examination in connection with his claim for service connection for a heart disability.  The complete claims file, including a copy of this remand, should be made available to the examiner who is selected to conduct the examination.  The examiner should review the claims file and this Remand to become familiar with the Veteran's pertinent medical history.  All necessary diagnostic testing should be completed.

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed medical history.  Thereafter, the examiner should provide reasoned and supported diagnoses for any and all heart disabilities.  Specifically, the examiner should state for any period on appeal, whether the Veteran has a present diagnosis of a heart disability, to include hypertensive heart disease, congestive heart failure, coronary artery disease, or any other form of ischemic heart disease.  If the examiner finds that the Veteran does not, in fact, have coronary artery disease or another form of ischemic heart disease, that non-diagnosis must be accompanied by a thorough rationale.

Thereafter, for any and all diagnosed heart disabilities that do not fall under the title of ischemic heart disease, the examiner should state whether it is 
(a) at least as likely as not related to any incident of active service, including herbicide exposure; and (b) at least as likely as not (1) proximately due to or 
(2) aggravated by his service-connected diabetes mellitus, type II.  

All opinions expressed must be supported by a comprehensive rationale and should include, as appropriate, citation to evidence of record, known medical principles, and medical treatise evidence.

3. Thereafter, readjudicate the Veteran's claims in light of all evidence of record.  If the benefit sought on remand remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




